Citation Nr: 1418740	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-34 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied service connection for residuals of the right foot injury.  

This matter was previously before the Board in December 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A chronic right foot disorder did not have its clinical onset in service and is not otherwise related to active duty; arthritis in the right foot was not exhibited within the first post service year.  


CONCLUSION OF LAW

A chronic right foot disorder was not incurred in or aggravated during active military service, and arthritis in the right foot may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an October 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the October 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  All available evidence pertaining to the Veteran's claim has been obtained.  The service records include his December 1962 separation examination, his dental and immunization records, and a few clinical treatment reports dated from October 1960 to December 1962.  The post-service treatment records include VA outpatient treatment records, private treatment records, a VA examination report, and lay statements from the Veteran.  Furthermore, in accordance with the December 2012 remand, the Appeals Management Center (AMC) obtained the Veteran's bilateral foot x-ray reports dated in May 2010 and generated at the St. Louis, Michigan VA medical center (VAMC).  These records have been associated with the claims file.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran's service treatment records (STRs) consist only of his separation examination report and a few clinical treatment records.  In response to a request for the Veteran's complete STRs the National Personnel Records Center (NPRC) provided an incomplete copy of the Veteran's STRs to the RO.  A formal finding regarding the unavailability of the complete service treatment records for the period of service from November 1960 to December 1962 was issued in November 2009 and is documented in the claims folder.  The memorandum listed the various attempts made to locate the Veteran's records and determined that all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  In a November 2009 letter, the Veteran was informed that his STRs were unavailable for review and was told that he had ten days to submit any of his STRs if they were in his possession.  It does not appear that the Veteran responded to this letter or provided any additional documentation, evidence, or information pertaining to his period of service.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records and that the Veteran has not contended otherwise.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  Pursuant to the December 2012 Board remand, the Veteran underwent a VA examination in connection with his claimed disorders in March 2013, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case was adequate, as it was predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided a complete rationale for the opinions stated.  Accordingly, the requirements of the remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268.  As such, the Board finds that VA's duty to assist with respect to retrieving the outstanding VA x-ray reports and obtaining a VA examination and opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has developed a right foot disability as a result of the poorly fitted boots he wore during service.  According to the Veteran, he was treated for a blood blister on his right toe, which he believes to be evidence that his boots did not fit.  The Veteran contends that his current right foot problems are the result of the events in service.  

Turning to the service treatment records, the Board notes that the Veteran was treated for a blood blister on his right great toe in January 1961.  The treatment provider treated the blister by draining it and wrapping it with dry dressing.  The remainder of the service treatment records is absent for any complaints of, or treatment provided for problems concerning the right foot.  At the December 1962 separation examination, the clinical evaluation of the Veteran's feet was shown to be normal and the Veteran did not report to experience any problems with his right foot.  

The Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a right foot disability until several decades after service.  In fact, the first post-service medical evidence of record pertaining to the Veteran's foot is a September 1998 letter issued by his private podiatrist, P.G., D.P.M.  This treatment report is dated nearly thirty-six years after the Veteran's separation from service.  The first post-service medical evidence of record pertaining to the Veteran's right foot problem is a September 2003 letter issued by Dr. G, and dated nearly forty-one years after his separation from service.  

In the September 1998 letter to the Veteran's then-employer, Dr. G. noted that he had recently evaluated the Veteran, and had diagnosed him with having hammer toes affecting his left foot.  Dr. G. further noted that the Veteran's pain was more severe whenever he stood in a stationary position over long periods of time.  Dr. G. suggested that the Veteran be removed from his "turnstile post assignment" at this place of employment to an assignment which keeps him ambulating.  In the September 2003 letter, Dr. G. indicated that the Veteran had significant arthritis in both his feet, and suggested again that the Veteran serve limited hours or be removed from his "Turnstile Post Assignment" to an assignment that keeps him ambulating.  

During a May 2010 VA treatment visit, the Veteran claimed that he first began experiencing bilateral foot problems in service due to the fact that he was required to walk excessively while wearing poorly fitted shoes.  After evaluating the Veteran's feet, the treatment provider assessed the Veteran with having foot pain and provided him with shoe inserts to place inside his shoes.  The Veteran also underwent an x-ray of the right foot, the findings of which revealed spurs involving the first distal phalanx, but were absent any signs of a fracture, dislocation or other bone or joint pathology.  

Pursuant to the December 2012 remand, the Veteran was afforded a VA examination in March 2013, at which time he provided his medical history and claimed to have developed a large blood blister on the inner aspect of his right foot in service after wearing "ill fitting foot gear" in service.  According to the Veteran, he began experiencing foot problems in service due to his poorly fitted foot gear, but he did not seek additional treatment for these symptoms.  The Veteran further claims to have experienced ongoing foot problems since service, and specifically explained that he experiences pain in the right foot whenever he stands and walks.  In addition to a physical examination of the feet, the VA examiner also conducted x-rays of the feet, and noted that the right foot x-ray results revealed findings of a small plantar calcaneal spur and mild degenerative changes in the first metatarsophalangeal joint (MPJ).  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having bilateral hallux valgus deformity that is mild to moderate in severity, and metatarsalgia affecting both feet.  The VA examiner also opined that the Veteran's right foot condition was less likely as not caused by or due to the Veteran's in-service blister formation due to "ill fitting foot gear while in...service."  According to the examiner, the Veteran has a mild hallux valgus deformity in the right foot which is multifactorial in etiology and includes abnormal foot mechanics affecting the first MPJ, abnormal first MPJ anatomy, joint hypermobility and genetic factors.  The examiner further noted that the Veteran only reported one incident (blister formation) involving the right foot in service, and if his foot gear were in fact a factor, he (the examiner) would expect there to be more than one reported incident of similar symptoms and treatment.  According to the examiner, although the Veteran's VA treatment records date all the way back to 2004, there are no medical records in the claims file supporting or mentioning a foot condition until many years after.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the right foot disorder.  First, there is no evidence that the first manifestation of degenerative changes of the right MPJ occurred within the first post-service year after the Veteran's discharge from service in December 1962, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.

With respect to direct service connection, the competent medical evidence of record does not relate the Veteran's right foot disability to his service.  Indeed, in the March 2013 VA medical opinion, the VA examiner acknowledged the in-service notations reflecting the Veteran's complaints of, and treatment provided for, the blood blister located on his right great toe.  In his medical reasoning, the examiner did not equate these documented findings with the current diagnosis of mild hallux deformity of the right foot.  The examiner provided a list of medical reasons as to how the mild hallux valgus deformity may have originated, and attributed this disorder to any of these reasons.  The examiner further noted that had the Veteran experienced ongoing problems with his right foot in service, there likely would have been more than one reported in-service incident reflecting similar symptoms and treatment.  The service treatment records do not appear complete, but the Veteran himself stressed in his claim for compensation that it was the foot blister in service that eventually resulted in chronic foot disability.  

The examiner also based his conclusion on the fact that the Veteran's medical records are clear for any complaints or signs of, or treatment provided for the right foot condition until many years after his service.  In this respect, the Veteran was asked to provide names and dates of treatment for right foot problems since service in his VCAA letter and provided blank authorizations that would have allowed VA to search for these records.  The Veteran did not provide any additional treatment records or describe any ongoing treatment in the years following service.  The Board finds the VA medical opinion to be highly probative as it is a definitive opinion based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  Thus, the Board finds that the March 2013 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his right foot disorder had its onset in service and/or is causally related to service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

To the extent the Veteran is claiming continuity of symptoms of right foot pain since service, he is competent to do so.  However, his statements are not persuasive because his assertions are not supported by the contemporaneous evidence of record.  Indeed, the Veteran does not claim and the evidence does not show that the Veteran sought treatment for his right foot disability immediately following his period of service or for many years thereafter.  The earliest post-service evidence of record reflecting complaints of right foot trouble is the September 2003 letter issued by Dr. G., nearly forty-one years after his separation from service, indicating that the Veteran suffers from significant arthritis in both feet.  The earliest post-service diagnostic records reflecting a clear diagnosis of a right foot disorder is dated in May 2010, nearly forty-eight years after the Veteran's period of service.  The Board finds it likely that if the Veteran had significant symptoms for the many years following service, he would have sought treatment.  If symptoms would have persisted since service, it also seems likely that the Veteran would report as much in clinical histories when seeking treatment, but he has not done so.  In fact, when the Veteran was receiving treatment, the podiatrist recommended that he be excused from "Turnstile post assignment" and instead be assigned to a post on carpeting; there was no suggestion that old trauma or foot problems were the cause of disability.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue, either forty-one or forty-eight after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b 

The Veteran believes that his right foot disorder is related to his in-service injury.  Although the Veteran is competent to describe symptoms of a foot disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of right foot pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current right foot disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In light of the foregoing, the Board finds the evidence against the Veteran's claim for service connection for a right foot disorder to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between his right foot disorder and service, there is a lack of persuasive medical evidence to support his claim.  The service treatment records are clear for a chronic disease with an onset in service; there is at minimum a forty-one year gap without any objective clinical evidence to support an assertion of continuing symptomatology; and the persuasive objective medical evidence of record does not relate the current right foot disorder to service.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for the right foot disorder is not warranted.  


ORDER

Entitlement to service connection for residuals of a right foot injury is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


